 In the Matter of UNITEDSTATES Gypsum COMPANY,' EMPLOYERand'CEMENT, LIME AND GYPSUM WORKERS INTERNATIONAL UNION, AFL,.PETITIONERCase No. 4-RC-407.-Decided July 5, 1949DECISIONANDDIRECTION OF ELECTIONJohn H. Wood, Jr., hearing officer of the National Labor RelationsBoard.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connectionwith this case to a three-member panel [Members Houston, Reynolds,.and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of'the National Labor Relations Act.2.The Petitioner is a, labor organization claiming to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section,9 (c) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit consisting of all production and mainte-nance.workers excluding office and clerical employees, watchmen, pro-fessional employees, and supervisors as defined in the Act.TheEmployer contends that the machine man, kiln man, head take-offman, take-off inspector, and car checkers, all of whom are employedin the board plant, the block maker, the packing department car-checker, and testers should be excluded from the unit.1The names of the Employerand the Petitionerappear as amended at the hearing..85 N. L. R. B., No. 4.9, 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDJiIachvne men, kiln men, head take-off men:A board machine, sev-eral stories high and 600 feet long, is used in the Employer's operationsfor the manufacture of gypsum board. The machine men, kiln men,and head take-off men are each in charge of a section of this machineunder the general supervision of the shift foreman.Each has a crewof men. working with him which he directs and coordinates.Themachine men are stationed at the mixer end of the machine and areresponsible for maintaining the proper proportions in the materialsused.The kiln man lights, handles, and controls the three large fur-naces that cover the three zones of kiln and is responsible for properdrying of the board. The head take-off man is stationed at the endof the machine where the dried'board is taken from the kiln.Allof these employees, while admittedly not foremen, exercise their owndiscretion and judgment and are individually responsible for theproduct.The record shows that in each case they have the power tomake effective recommendations as to changes in status of employeesunder their supervision and that they responsibly direct the workof subordinates.Accordingly, we shall exclude these employees fromthe unit hereinafter found appropriate 2Take-off inspectors:The Employer has two employees in the clas-sification of take-off inspectors.Their duties are to see that the qualityof the board'that goes into boxcars for shipment is according to postedspecifications and quality.Their decisions are subject to change bythe shift foreman and the superintendent.While the take-off inspec-tor can reject defective products and remove them from shipment wehave held previously that this authority to reject work does not,alone, constitute supervisory managerial authority.We find the take-off inspectors are not supervisory employees and we shall include themin the unit .3Tester:There are 9 testers at the Employer's plant classified in4 different grades.They spend 75 percent of their time in the labo-ratory and are under the separate supervision of the quality super-visor.Although we do not agree with the Employer's contention thatthese employees are confidential employees, in view of the technicalnature of their work, their separate supervision and working quartersand our previous decisions regarding testers in other plants of theEmployer, we shall exclude these employees from the unit .4Block maker:The Employer has two employees in the classifica-tion of block maker, a position comparable to that of. machine man.2SeeMatter of United States Gypsum Company,79 N. L. R. B. 194.8 See-Matter of United StatesGypsum Company,78 N. L. It. B. 849;Matter of LuminousProcesses,Inc.,71 N.L. It. B. 405.4Matter of UnitedStatesGypsum Company,80 N. L. It. B. 779 ; 79 N. L. It. B. 1059 ;79 N. L.It. B. 530. UNITED STATES GYPSUM COMPANY11The block maker directs the manufacture of plaster block and isresponsible for its quality.He is in immediate charge of a crew of'men and spends the greater part of his time in direct supervision. Therecord shows that he can make effective recommendations as to changesin status of subordinate employees and that he has authority to settleminor grievances. In view of his authority and responsible directionof work done by other employees, we find that the block maker is asupervisor within the meaning of the Act and we shall exclude himfrom the unit.Car checkers:There are three. car checkers, all responsible to theboard loading foreman, who are in charge of crane men and loaders.The car checker directs the loading and unloading of railroad carsand trucks, doing no manual work, but seeing that the cars are pre-pared to receive the shipments and that the loading orders issued bythe loading foremen are carried out. In the absence of loading fore-man, during one shift, the car checker has authority to discipline em-ployees under his supervision and also, on certain occasions, makerecommendations for discharge.The car checkers are on a higherpay rate than the loaders.Upon the entire record we find that theseemployees possess supervisory authority and we shall exclude the carcheckers from the unit.'Packing department car checker:One car checker is assigned tothe packing department where he spends half of his time in clericalwork and the remainder in manual labor, receiving materials andinventory.He is under the supervision of the packing superintend-ent.The Employer contends that this employee should be excludedas a clerical employee.Although he is regarded as being in line fora foreman's position, he admittedly has no supervisory authority inhis present position.In accord with our customary policy regardingfactory clerical positions and as we find that the interests, workingconditions, and economic benefits of the packing department carchecker are substantially the same as those of the production andmaintenance employees, we shall include him in the unit.'We find that all production and maintenance. employees of theEmployer at its Philadelphia, Pennsylvania, gypsum plant, includingthe take-off inspectors and the packing department car checker butexcluding office and clerical employees, watchmen, professional em-ployees, testers, machine men, kiln men, head take-off men, car check-Matterof UnitedStates Gypsum Company,79 N. L. R. B. 869.SeeMatterof GeneralPlywood Corporation,79 N. L.R. B. 1458, and cases cited therein. 12DECISIONS. OF NATIONAL LABOR RELATIONS BOARD,ers, block makers, and all supervisors? as defined in the Act consti-tute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 8As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election by.secret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered4,' above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were ill,or on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also exclud-ing employees on strike who are not entitled to reinstatement, to deter-mine whether or not they desire to be represented for purposes ofcollective bargaining, by Cement, Lime and Gypsum Workers Inter-national Union, AFL.'The parties,at the hearing agreed that the office manager, chief clerk, cost and pay-rollclerk,cost clerk, switchboard operator,stenographer,order billing service supervisors,billingclerk, board plant clerk,order clerk,storeroom clerk, and first aid employees should beexcluded as office and clerical employees.It was also agreed that the plant engineer,general:maintenance foreman, and chief electrician,in the maintenance department ; the superin-tendent, general foreman,shift foreman, board maintenance foreman, board loading foreman-.and grain board foreman in the board department;the superintendent,general foreman, millshift foreman,mill maintenance foreman,chief mill man, general block foreman,block shift:foreman, rock unloading foreman, in the mill and block plant;the quality supervisor,labora-tory foreman,in the quality laboratory;the superintendent and shift foreman in the packingdepartment;and the personnel manager should all be excluded from the unit as supervisors.The watchman in the personnel department was also excluded by the parties.I In accordance with the request of the Petitioner, the name of the International Union.alone will be placed on the ballot.The Employer's contention that the petition should bedismissed because a chartered local of the Petitioner is in existence is denied inasmuch as the.local is now in compliance with Section 9 (f), (g), and (h) of the amended Act. SeeMatter'of Lane Wells Company,79 N. L. R. B. 252. .